Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey A. Proehl on 05/04/22.

The application has been amended as follows: 

1.	(Currently Amended)	An apparatus for removing sulfur-containing compounds from a hydrocarbon liquid, the apparatus comprising:
at least one tank defining a chamber with a top end and a bottom end, the tank including:
a gas inlet toward the bottom end of the chamber and through which a gas is introduced into the chamber and a gas outlet toward the top end of the chamber and through which a gas exits the chamber for causing a 
a fluid inlet toward the top end of the chamber and through which the hydrocarbon fluid is introduced into the chamber and a fluid outlet toward the bottom end and through which the hydrocarbon fluid exits the chamber for causing a 
a fluid circulation assembly including at least one pump in fluid communication with the fluid inlet of the at least one tank to create a flow of the hydrocarbon liquid into the chamber to descend from the fluid input to the fluid outlet;
a gas circulation assembly including a gas compressor configured to circulate a gas flow along a gas path and from the gas inlet of the tank to the gas outlet of the tank, the gas being predominantly nitrogen (N2) gas,
wherein the gas inlet and outlet and the fluid inlet and outlet of the at least one tank are arranged on the tank to create a crossflow of the 
a gas processor assembly configured to remove sulfur-containing compounds from the gas flow before recirculating the gas flow through the chamber of the at least one tank; 
a barrier in the chamber forming at least a partial barrier to the ; and
wherein the barrier comprises a plurality of baffles.

2.	(Currently Amended)	The apparatus of claim 1 wherein the gas outlet is vertically spaced from the gas inlet such that the gas outlet is located at a higher vertical level than the gas inlet to cause the 
wherein the fluid inlet is vertically spaced from the fluid outlet such that the fluid inlet is located at a higher vertical level than the fluid outlet to cause the 

3.	(Original)	The apparatus of claim 1 wherein at least one tank comprises at least two tanks including a first tank and a second tank, the fluid outlet of the first tank being in fluid communication with the fluid inlet of the second tank such that fluid exiting the chamber of the first tank enters the fluid inlet of the second tank, the gas outlet of the second tank being in fluid communication with the gas inlet of the first tank such that gas exiting the chamber of the second tank enters the gas inlet of the first tank.

4. through 5.	(Cancelled)

6.	(Cancelled)

7.	(Original)	The apparatus of claim 1 wherein the gas distribution assembly includes a gas distribution manifold located in the chamber of the tank toward the bottom end and being in fluid communication with the gas inlet.

8.	(Original)	The apparatus of claim 1 wherein the gas circulation assembly in a gas source containing a quantity of gas comprising at least 90% nitrogen by volume.

9.	(Original)	The apparatus of claim 1 wherein the gas circulation assembly in a gas source containing a quantity of gas comprising at least 98% nitrogen by volume.

10.	(Original)	The apparatus of claim 1 wherein the gas circulation assembly in a gas source containing a quantity of gas comprising approximately 100% nitrogen by volume.

11.	(Original)	The apparatus of claim 1 wherein the at least one pump of the fluid circulation assembly includes an input pump in in fluid communication with a fluid input of the apparatus and the fluid inlet of the at least one tank. 

12.	(Original)	The apparatus of claim 11 wherein the at least one pump of the fluid circulation assembly includes an output pump in fluid communication with the fluid outlet of the at least one tank and a fluid output of the apparatus.

13.	(Original)	The apparatus of claim 12 wherein at least one tank comprises at least two tanks including a first tank and a second tank; and
wherein the at least one pump of the fluid circulation assembly includes an intermediate pump in fluid communication with the fluid output of the first tank and with the fluid input of the second tank.

14.	(Currently Amended)	A contained system for removing sulfur-containing compounds from a hydrocarbon liquid, the system comprising:
a portable container defining an interior; and
an apparatus for removing sulfur-containing compounds from a hydrocarbon liquid 
at least one tank defining a chamber with a top end and a bottom end, the tank including:
a gas inlet toward the bottom end of the chamber and through which a gas is introduced into the chamber and a gas outlet toward the top end of the chamber and through which a gas exits the chamber for causing a 
a fluid inlet toward the top end of the chamber and through which the hydrocarbon fluid is introduced into the chamber and a fluid outlet toward the bottom end and through which the hydrocarbon fluid exits the chamber for causing a 
a fluid circulation assembly including at least one pump in fluid communication with the fluid inlet of the at least one tank to create a flow of the hydrocarbon liquid into the chamber to descend from the fluid input to the fluid outlet;
a gas circulation assembly including a gas compressor configured to circulate a gas flow along a gas path and from the gas inlet of the tank to the gas outlet of the tank, the gas being predominantly nitrogen (N2) gas,
wherein the gas inlet and outlet and the fluid inlet and outlet of the at least one tank are arranged on the tank to create a crossflow and counterflow of the 
a gas processor assembly configured to remove sulfur-containing compounds from the gas flow before recirculating the gas flow through the chamber of the at least one tank;
wherein the at least one tank includes a barrier located in the chamber forming at least a partial barrier to the ; and
wherein the barrier comprises a plurality of baffles.

15.	(Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claims 1 and 14 include structures which are neither anticipated by, nor obvious over prior art of record.  Claims 2-3 and 7-13 depend on claim 1; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773